Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-5 depend from claim 1), camera lens comprising from an object side: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens having a positive refractive power; a fourth lens having a positive refractive power; and a fifth lens having a positive refractive power, wherein the camera lens satisfies the following relational expressions (1) to (2): 0.08 ≤ d2/f ≤ 0.12 and 0.15 ≤ d3/d2 ≤ 0.45, wherein
wherein f denotes an overall focal length of the camera lens, d2 denotes an axial distance from an image side surface of the first lens to an object side surface of the second lens, and d3 denotes a center thickness of the second lens.
The closest prior art of the reference, cited below, is considered to be Kim (U.S. Patent Pub. 2017/0153424 A1), as noted for example in Figure 1, but fails to meet the structural limitations in that third lens (130) is negative and not the second lens, as recited in the claimed invention. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 25 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-26-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. directed to camera optical lens systems having at least seven lens elements, but fail to teach or fairly suggest the 
	Suzuki				U.S. Patent Pub. 2014/0153114 A1
	Kanda					U.S. Patent Pub. 2015/0226939 A1
	Jo					U.S. Patent Pub. 2017/0102522 A1
	Jo					U.S. Patent Pub. 2017/0102524 A1
	Dror et al				U.S. Patent Pub. 2017/0146777 A1
	Kim					U.S. Patent Pub. 2017/0153424 A1
	Sekine				U.S. Patent Pub. 2018/0052307 A1
	Kim					U.S. Patent Pub. 2018/0164551 A1
	Shi					U.S. Patent Pub. 2020/0026037 A1
Teraoka				U.S. Patent Pub. 2020/0241241 A1
Teraoka				U.S. Patent Pub. 2020/0241249 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/EVELYN A LESTER/Primary Examiner
Art Unit 2872